J-S41017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

J. JESUS SANCHEZ-SALOMON

                            Appellant                No. 2095 MDA 2016


          Appeal from the Judgment of Sentence November 21, 2016
              In the Court of Common Pleas of Lancaster County
             Criminal Division at No(s): CP-36-CR-0002616-2016


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED JULY 17, 2017

        J. Jesus Sanchez-Salomon appeals from the judgment of sentence,

entered in the Court of Common Pleas of Lancaster County, following his

conviction of driving under the influence – highest amount of alcohol,1 and

driving under the influence of alcohol or a controlled substance – general

impairment.2 Counsel has filed a brief and a motion for leave to withdraw in

accordance with Anders v. California, 386 U.S. 738 (1969), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After our review,



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    75 Pa.C.S.A. § 3802(c).
2
    75 Pa.C.S.A. § 3802(a)(1).
J-S41017-17



we grant counsel’s petition for leave to withdraw and affirm Sanchez-

Salomon’s judgment of sentence.

      Pursuant to a negotiated plea agreement, the Honorable Howard F.

Knisely sentenced Sanchez-Salomon to one to five years’ imprisonment, a

$2,500 fine, and associated costs.    No post-sentence motions were filed.

Counsel for Sanchez-Salomon, Melissa Porter, Esquire, filed a notice of

appeal, and, thereafter, a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b), claiming that Sanchez-Salomon’s plea

was unknowing and involuntary because he does not speak or write English.

See Rule 1925(b) Statement, 1/18/17, at 1. In his opinion, Judge Knisely

notes that at no point during Sanchez-Salomon’s guilty plea hearing did he

“give any indication that he did not understand the proceedings or that he

had any problem communicating through the certified Spanish interpreter.”

Trial Court Opinion, 2/6/17, at 2. At the hearing, Sanchez-Salomon did not

raise any objections to his sentence nor did he file a motion to withdraw his

plea prior to launching this appeal. See id. at 5.

      Before addressing the merits of Sanchez-Salomon’s underlying issue,

we must first pass on counsel’s petition to withdraw.   Commonwealth v.

Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en banc).             Prior to

withdrawing as counsel on a direct appeal under Anders, counsel must file a

brief that meets the requirements established by our Supreme Court in

Santiago. The brief must:




                                     -2-
J-S41017-17


      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. Counsel must also provide the appellant with a

copy of the Anders brief, together with a letter that advises the appellant of

his or her right to “(1) retain new counsel to pursue the appeal; (2) proceed

pro se on appeal; or (3) raise any points that the appellant deems worthy of

the court’s attention in addition to the points raised by counsel in the

Anders brief.”    Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa.

Super. 2007).

      Here, counsel has substantially complied with these requirements.

See Motion to Withdraw, 4/21/17; Letter to Defendant, 4/21/17; Anders

Brief, 4/21/17.   We, therefore, proceed to an independent review of the

record to determine if, in fact, Sanchez-Salomon’s claim is frivolous.

Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa. Super. 2006).

      The guilty plea/sentencing transcript indicates that Rebecca Thatcher

Murcia, an interpreter, translated the plea proceedings from English into

Spanish and from Spanish into English.      See N.T. Guilty Plea/Sentencing,

11/21/16, at 2. The record, therefore, belies Sanchez-Salomon’s claim.

      In her Anders brief, Attorney Porter raises an independent issue

regarding     Sanchez-Salomon’s     understanding     of    the   immigration



                                     -3-
J-S41017-17



consequences of his plea. See Anders Brief, 4/21/17, at 10-11. Sanchez-

Salomon did not express any issues with the immigration consequences of

his plea at sentencing, although the court asked him if he understood that

entering a guilty plea could result in adverse immigration action, including

deportation and barriers to further entry to the United States.    See N.T.

Guilty Plea/Sentencing, 11/21/16, at 5.     His trial counsel stated that as

Sanchez-Salomon is a lawful, permanent resident, “automatic deportation,

as we discussed, is not an issue.”    Id.   When asked by the court if he

understood the discussion, Sanchez-Salomon replied that he did. Id. at 5.

The record, therefore, does not support any immigration-related issue

Sanchez-Salomon might raise.

     We agree with counsel that Sanchez-Salomon’s claim is wholly

frivolous. Moreover, our independent review of the record has revealed no

other preserved issues of arguable merit.       Accordingly, we affirm his

judgment of sentence and grant counsel’s petition to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/2017




                                     -4-